MEMORANDUM **
Rodney L. Thompson, a California state prisoner, appeals pro se the district court’s judgment for defendants following a jury trial on his 42 U.S.C. § 1983 claim alleging deliberate indifference to serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the jury’s verdict to determine whether it is supported by substantial evidence and affirm. See Three Boys Music Corp. v. Bolton, 212 F.3d 477, 482 (9th Cir.2000), cert. denied, - U.S. -, 121 S.Ct. 881, 148 *650L.Ed.2d 790 (2001); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992), overruled on other grounds, WMX Techs., Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.